Exhibit 10.1
 
THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE BEEN ACQUIRED FOR INVESTMENT
AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION
THEREOF.  NO SUCH SALE OR DISPOSITION MAY BE EFFECTED WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL REASONABLY
ACCEPTABLE TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT OF 1933.
 
DENARII RESOURCES INC.  
CONVERTIBLE PROMISSORY NOTE
 

$64,607.37 October 21, 2010   Vancouver, British Columbia

 
WHEREAS during the quarterly period ended June 30, 2009 (the “Quarterly
Period”), Falco Investments Inc.. (“Falco”) loaned an aggregate of $64,607.37 to
Denarii Resources, Inc., a Nevada corporation (the “Company”) for the purposes
of working capital; and


WHEREAS the Company desires to evidence the loan made by Falco during the
Quarterly Period to the Company in this convertible promissory note.


1.  Principal and Interest.


1.1 The Company, for value received, hereby promises to pay to the order of
Falco (also known as the "Investor" or the "Holder") the sum of Sixty Four
Thousand Six Hundred Seven Dollars and Thirty-Seven Cents ($64,607.37), which
amount is reflected on the Company’s records as due and owing to Holder as of
the Quarterly Period at the time and in the manner hereinafter provided.


1.2 This Convertible Promissory Note (the "Note") shall bear interest at the
rate of 12% per annum compounded annually on the principal amount commencing on
the date of the Quarterly Period. This Note shall be payable upon demand
("Demand Date"). Commencing on the Demand Date, all principal and accrued
interest hereunder shall be payable by the Company upon demand made by the
Investor.  


1.3 Upon payment in full of the principal and all accrued interest hereof, this
Note shall be surrendered to the Company for cancellation.


 
1

--------------------------------------------------------------------------------

 
 
1.4  The principal and accrued interest of this Note shall be payable at the
principal office of the Company and shall be forwarded to the address of the
Holder hereof as such Holder shall from time to time designate.


2.  Attorney's Fees. If the indebtedness represented by this Note or any part
thereof is collected in bankruptcy, receivership or other judicial proceedings
or if this Note is placed in the hands of attorneys for collection after
default, the Company agrees to pay, in addition to the principal payable
hereunder, reasonable attorneys' fees and costs incurred by the Investor.


3.  Conversion.


3.1  Voluntary Conversion. The Holder shall have the right, exercisable in whole
or in part, to convert the outstanding principal and accrued interest hereunder
into a number of fully paid and nonassessable whole shares of the Company's
$0.001 par value common stock ("Common Stock") determined in accordance with
Section 3.2 below.


3.2  Shares Issuable. The number of whole shares of Common Stock into which this
Note may be voluntarily converted ("Conversion Shares") shall be determined by
dividing the aggregate principal amount borrowed hereunder by $0.01 (the “Note
Conversion Price”), which Note Conversion Price is a 20% discount from the
average trading price of the Company’s common stock on the Bulletin Board on
October 21, 2010. All or any portion of the principal amount due and owing under
this Note may be converted at the option of Holder into fully paid and
non-assessable shares of Common Stock of the Company at any time upon three (3)
days written notice; provided, however, that no such conversion shall result in
the Holder holding in excess 9.99% of the total issued and outstanding shares of
common stock of Company at any time.


3.3  Notice and Conversion Procedures. After receipt of demand for repayment,
the Company agrees to give the Holder notice at least five (5) business days
prior to the time that the Company repays this Note. If the Holder elects to
convert this Note, the Holder shall provide the Company with a written notice of
conversion setting forth the amount to be converted. The notice must be
delivered to the Company together with this Note. Within twenty (20) business
days of receipt of such notice, the Company shall deliver to the Holder
certificate(s) for the Common Stock issuable upon such conversion and, if the
entire principal amount hereunder was not so converted, a new note representing
such balance.


 
2

--------------------------------------------------------------------------------

 
 
3.4  Other Conversion Provisions.


(a)  Adjustment of Note Conversion Price. In the event the Company shall in any
manner, subsequent to the issuance of this Note, approve a reclassification
involving a reverse stock split and subdivision of the Company’s issued and
outstanding shares of Common Stock, the Note Conversion Price shall forthwith be
adjusted by proportionately increasing the Note Conversion Price on the date
that such subdivision shall become effective.  In the event the Company shall in
any manner, subsequent to the issuance of this Note, approve a reclassification
involving a forward stock split and subdivision of the Company’s issued and
outstanding shares of Common Stock, the Note Conversion Price shall forthwith be
adjusted by proportionately decreasing the Note Conversion Price on the date
that such subdivision shall become effective.
   
(b)  Common Stock Defined. Whenever reference is made in this Note to the shares
of Common Stock, the term "Common Stock” shall mean the Common Stock of the
Company authorized as of the date hereof, and any other class of stock ranking
on a parity with such Common Stock. Shares issuable upon conversion hereof shall
include only shares of Common Stock of the Company.


3.5  No Fractional Shares. No fractional shares of Common Stock shall be issued
upon conversion of this Note. In lieu of the Company issuing any fractional
shares to the Holder upon the conversion of this Note, the Company shall pay to
the Holder the amount of outstanding principal hereunder that is not so
converted.


4.  Representations, Warranties and Covenants of the Company. The Company
represents, warrants and covenants with the Holder as follows:


(a)  Authorization; Enforceability. All corporate action on the part of the
Company, its officers, directors and stockholders necessary for the
authorization, execution and delivery of this Note and the performance of all
obligations of the Company hereunder has been taken, and this Note constitutes a
valid and legally binding obligation of the Company, enforceable in accordance
with its terms except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors' rights generally, and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.


(b)  Governmental Consents. No consent, approval, qualification, order or
authorization of, or filing with, any local, state or federal governmental
authority is required on the part of the Company in connection with the
Company's valid execution, delivery or performance of this Note except any
notices required to be filed with the Securities and Exchange Commission under
Regulation D of the Securities Act of 1933, as amended (the "1933 Act"), or such
filings as may be required under applicable state securities laws, which, if
applicable, will be timely filed within the applicable periods therefor.


 
3

--------------------------------------------------------------------------------

 
 
(c)  No Violation. The execution, delivery and performance by the Company of
this Note and the consummation of the transactions contemplated hereby will not
result in a violation of its Certificate of Incorporation or Bylaws, in any
material respect of any provision of any mortgage, agreement, instrument or
contract to which it is a party or by which it is bound or, to the best of its
knowledge, of any federal or state judgment, order, writ, decree, statute, rule
or regulation applicable to the Company or be in material conflict with or
constitute, with or without the passage of time or giving of notice, either a
material default under any such provision or an event that results in the
creation of any material lien, charge or encumbrance upon any assets of the
Company or the suspension, revocation, impairment, forfeiture or nonrenewal of
any material permit, license, authorization or approval applicable to the
Company, its business or operations, or any of its assets or properties.


5.  Representations and Covenants of the Holder. The Company has entered into
this Note in reliance upon the following representations and covenants of the
Holder:


(a)  Investment Purpose. This Note and the Common Stock issuable upon conversion
of the Note are acquired for investment and not with a view to the sale or
distribution of any part thereof, and the Holder has no present intention of
selling or engaging in any public distribution of the same except pursuant to a
registration or exemption.


(b)  Private Issue. The Holder understands (i) that this Note and the Common
Stock issuable upon conversion of this Note are not registered under the 1933
Act or qualified under applicable state securities laws, and (ii) that the
Company is relying on an exemption from registration predicated on the
representations set forth in this Section 8.


(c)  Financial Risk. The Holder has such knowledge and experience in financial
and business matters as to be capable of evaluating the merits and risks of its
investment, and has the ability to bear the economic risks of its investment.


(d)  Risk of No Registration. The Holder understands that if the Company does
not register with the Securities and Exchange Commission pursuant to Section 12
of the Securities Exchange Act of 1934 (the "1934 Act"), or file reports
pursuant to Section 15(d) of the 1934 Act, or if a registration statement
covering the securities under the 1933 Act is not in effect when it desires to
sell the Common Stock issuable upon conversion of the Note, it may be required
to hold such securities for an indefinite period. The Holder also understands
that any sale of the Note or the Common Stock which might be made by it in
reliance upon Rule 144 under the 1933 Act may be made only in accordance with
the terms and conditions of that Rule.


6.  Assignment. Subject to the restrictions on transfer described in Section 9
below, the rights and obligations of the Company and the Holder shall be binding
upon and benefit the successors, assigns, heirs, administrators and transferees
of the parties.


7.  Waiver and Amendment. Any provision of this Note may be amended, waived or
modified upon the written consent of the Company and the Holder.


 
4

--------------------------------------------------------------------------------

 
 
8.  Transfer of This Note or Securities Issuable on Conversion Hereof. With
respect to any offer, sale or other disposition of this Note or securities into
which this Note may be converted, the Holder will give written notice to the
Company prior thereto, describing briefly the manner thereof. Unless the Company
reasonably determines that such transfer would violate applicable securities
laws, or that such transfer would adversely affect the Company's ability to
account for future transactions to which it is a party as a pooling of
interests, and notifies the Holder thereof within five (5) business days after
receiving notice of the transfer, the Holder may effect such transfer. The Note
thus transferred and each certificate representing the securities thus
transferred shall bear a legend as to the applicable restrictions on
transferability in order to ensure compliance with the 1933 Act, unless in the
opinion of counsel for the Company such legend is not required in order to
ensure compliance with the 1933 Act. The Company may issue stop transfer
instructions to its transfer agent in connection with such restrictions.


9.  Notices. Any notice, other communication or payment required or permitted
hereunder shall be in writing and shall be deemed to have been given upon
delivery if personally delivered or three (3) business days after deposit if
deposited in the United States mail for mailing by certified mail, postage
prepaid, and addressed as follows:
 

 
If to Investor:
Falco Investments Inc.
# 205 - 1544 Marine Drive
West Vancouver V7V 1H8
 
 
If to Company:
Denarii Resources Inc.
711 S. Carson Street, Suite 4
Carson City, Nevada 89701



Each of the above addressees may change its address for purposes of this Section
by giving to the other addressee notice of such new address in conformance with
this Section.


10.  Governing Law. This Note is being delivered in and shall be construed in
accordance with the laws of the State of Nevada, without regard to the conflicts
of laws provisions thereof.


11.  Heading; References. All headings used herein are used for convenience only
and shall not be used to construe or interpret this Note. Except as otherwise
indicated, all references herein to Sections refer to Sections hereof.


12.  Waiver by the Company. The Company hereby waives demand, notice,
presentment, protest and notice of dishonor.


13.  Delays. No delay by the Holder in exercising any power or right hereunder
shall operate as a waiver of any power or right.


14.  Severability. If one or more provisions of this Note are held to be
unenforceable under applicable law, such provision shall be excluded from this
Note and the balance of the Note shall be interpreted as if such provision was
so excluded and shall be enforceable in accordance with its terms.
 
 
5

--------------------------------------------------------------------------------

 


15.  No Impairment. The Company will not, by any voluntary action, avoid or seek
to avoid the observance or performance of any of the terms to be observed or
performed hereunder by the Company, but will at all times in good faith assist
in the carrying out of all the provisions of this Note and in the taking of all
such action as may be necessary or appropriate in order to protect the rights of
the Holder of this Note against impairment.


IN WITNESS WHEREOF, Denarii Resources Inc. has caused this Note to be executed
in its corporate name and this Note to be dated, issued and delivered, all on
the date first above written.


[img001.jpg]            

 
 
 
6

--------------------------------------------------------------------------------

 